Citation Nr: 1824370	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-42 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for ischemic heart disease, associated with exposure to a herbicide agent.


REPRESENTATION

The Veteran represented by:  Paul M. Goodson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Navy from November 1968 to November 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the claims folder. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) (formerly Virtual VA) electronic claims files.  


FINDINGS OF FACT

1. The Veteran has been treated for and diagnosed with atherosclerosis, included within the definition of ischemic heart disease.

 2. The Veteran was as likely as not in-country in the Republic of Vietnam during Vietnam Era.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for ischemic heart disease are met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107, 5121A (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 	

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  In view of the grant of the requested benefit, further discussion of assistance or notice is unnecessary.

Service Connection 

Generally, service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of:  (1) The existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

A veteran, who during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during his or her service to a herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii). The following diseases will be deemed service connected if the requirements of 38 C.F.R. § 3.307  (a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. §3.309 (e).

Ischemic heart disease includes, but is not limited to, acute, subacute and old infarction; atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  It encompasses any atherosclerotic heart disease resulting in clinically significant ischemia or requiring coronary revascularization, but does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. 3.309 (e).  

The Veteran's Assertions

The Veteran contends in his May 2016 Board hearing testimony that he is entitled to the presumption of service connection for his ischemic heart disease because, after flying by commercial airliner from Long Beach, California to Da Nang, Vietnam, he spent at least a day and a night in a transit barracks at the Da Nang airport before being flown by helicopter out to his ship, thereby being presumptively exposed to a herbicide agent.  

Facts and Analysis

The Veteran's Military Personnel Records contain a Transfers and Receipts form showing that the Veteran departed Long Beach, California on February 13,1969 and was received on his ship, U.S.S. Monticello, on February 16, 1969.  

The Deck Logs of U.S.S. Monticello indicate that, on Sunday, February 16, 1969, the ship was at sea, off the coast of Hue, Vietnam.  At 1:17 pm, the Officer of the Deck noted that he had "set the helo detail" and approximately 30 minutes later, he further noted that he "secured the helo detail."   The Board assumes the abbreviated term "helo" refers to helicopter.  No mention is made in the Deck Log of the contents of the helicopter.    

However, the ship's Personnel Diary identifies the Veteran by name and states he was received for duty on the ship on February 16, 1969.  It also notes the date, February 13, 1969, the date indicated on the Veteran's Transfers and Receipts form, above, as his date of departure from Long Beach, California.  

Moreover, U.S.S. Monticello's Deck Log for Monday, February 17, 1969 states the ship made passage from Da Nang, Republic of Vietnam to Subic Bay, Philippine Islands.  

The foregoing is found consistent with the Veteran's statement of having been flown to Da Nang, having stayed for a short time and being flown out to his ship by helicopter.  

The record further indicates and the Board finds since September 1997, the Veteran was assessed with ischemic heart disease.  In August 2001 he was diagnosed with myocardial infarction and atherosclerosis and has been subsequently treated. 

For these reasons and with resolution of reasonable doubt in the Veteran's favor, the Board further finds the Veteran was in-country in the Republic of Vietnam during the Vietnam Era; consequently, he is presumptively considered to have been exposed to a herbicide agent during service and, therefore, his ischemic heart disease is service connected by presumption.



ORDER

Entitlement to service connection for ischemic heart disease, associated with exposure to a herbicide agent, is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


